DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first and second components" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites that “the handle portion further comprises: an outer surface…a first component comprising an outer surface…and a second component comprising an outer surface…” It is unclear to the examiner if the first and second components each comprise portions of the same outer surface? Also, claim 9, from which claim 12 depends, recites “…a front surface and a rear surface opposite the front surface…” In claim 12, are the claimed “front surface portion” and “rear surface portion” the same as the front and rear surfaces of claim 9?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proulx, CA 2261355.
	Proulx discloses the claimed invention including a head portion (40) comprising tooth cleaning elements (50), a handle portion (20) comprising a front surface (shown facing upwards in Figure 1) and a rear surface opposite the front surface (shown facing upwards in Figure 2), a finger depression located along the front surface (21A, 21B, 21C) and a second finger depression located along the rear surface (22A, 22B, 22C), a first plurality of grooves located along the front surface and extending along the first finger depression (grooves located between ribs 27, Figure 1), and a second plurality of grooves located along the rear surface and extending along the second finger depression (grooves located between ribs 27, Figure 2). Regarding claim 12, there is an outer surface comprising a front surface portion (portions facing upward in Figure 1), a rear surface portion (portions facing upward in Figure 2), a first side surface portion (side portion facing to the right in Figure 1), a second side surface portion of the outer surface of the handle portion (side portion facing to the right in Figure 2), a first component comprising an outer surface forming portions of the front surface, rear surface, first and second side surfaces of the handle (the first component in an interior structure of the handle 20 that shares its surfaces with the outer surface, Figures 1-2), and a second component comprising an outer surface that forms a portion of the front surface, rear surface, finger depressions, and the grooves (the second component is the part that makes up the handle where there are grooves and depressions, Figures 1-2). Regarding claim 13, a perimeter portion of first component surrounds the second component along each of the front and rear surface portions of the outer surface of the handle portion (Figures 1-2), wherein the first component forms an entirety of the first and second side surface portions of the handle portion (Figures 1-2). Regarding claim 14, the handle portion comprises a proximal end and a distal end (ends of handle 20), wherein at least one of the first plurality of grooves extends continuously along at least a portion of a first axial portion of the handle portion located between the finger depression and the proximal end of the handle portion (grooves run continuously in at least a portion of an axial portion of the handle between the finger depression and proximal end of the handle, Figures 1-2), there is a second axial portion of the handle portion located along the first finger depression (Figures 1-2), and a third axial portion of the handle portion located between the first finger depression and distal end of the hand portion (Figures 1-2).
3.	Claim(s) 9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friese et al., DE 19858102 (see also English translation).
	Friese et al. disclose the claimed invention including a head portion comprising tooth cleaning elements (unlabeled, Figure 17), a handle portion (1, 2; Figures 17-18) comprising a front surface (shown facing upwards in Figure 17 and in cross section in Figures 2-16) and a rear surface opposite the front surface (shown facing downwards in Figures 2-17), a first finger depression located along the front surface (embodiments of Figures 3, 6, 8, 10, 15 where there is a depression in 3), a second finger depression located along a rear surface (embodiments of Figures 3-4, 7-9, 11-13), a first plurality of grooves located along the front surface and extending along the first finger depression (the grooves are formed where the web 4 and body 3 intersect at the outer surface and/or front surface, Figures 3, 6, 8, 10, 15), and a second plurality of grooves located along the rear surface and extending along the second finger depression (the grooves are formed where the web 4 and body 3 intersect at the outer surface and/or front surface, Figures 3, 8, 10, 15). Regarding claim 12, there is an outer surface comprising a front surface portion (portions facing upward in Figures), a rear surface portion (portions facing downwards), a first side surface portion (side portion facing to the right in Figures 2-16), a second side surface portion of the outer surface of the handle portion (side portion facing to the right in Figures 2-16), a first component comprising an outer surface forming portions of the front surface, rear surface, first and second side surfaces of the handle (see Figures), and a second component comprising an outer surface that forms a portion of the front surface, rear surface, finger depression, and the grooves (the second component is 3, see Figures 2-16). Regarding claim 13, a perimeter portion of the first component surrounds the second component along each of the front and rear surface portions of the outer surface of the handle portion (Figures 2-16), wherein the first component forms an entirety of the first and second side surface portions of the handle portion (Figures 2-16). 
4.	Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umehara et al., JP 2001186926 (see also English translation).
	Umehara et al. disclose the claimed invention including a body comprising a first component (15) comprising a front surface having a first recess cavity and a second recess cavity (front surface is upper facing surface of 15A and 15B in Figure 1c, cavity at 16, other of cavity nearly identical to 16 that is unlabeled, Figures 1b, 1c), a support layer positioned between the first and second recess cavity (17, Figures 1b-1c), at least one aperture in the support layer that extends between the first and second recess cavities (see Figure 1b, many apertures in the support layer 17), and a second component (14) comprising a first portion disposed within the first recess cavity (Figure 1), a second portion disposed within the second recess cavity (Figure 1), and a third portion disposed within at least one aperture in the support layer of the first component (Figure 1), an outer surface of the first portion of the second component protruding from the front surface of the first component (Figures 1a-1c) and an outer surface of the second portion of the second component protruding from the rear surface of the first component (Figure 1c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1, 2, 4, 8-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., US 6,687,940 in view of Proulx, CA 2,261,355.
	Gross et al. disclose the claimed invention including an oral care implement comprising a body that comprises a longitudinal axis (L, Figure 1), a first hard plastic component (6; column 2 lines 35-43) comprising a front surface (upper surface of 6 as positioned in Figures 4-6) of having a perimeter portion (left and rightmost portions of 6 as shown in Figures 4-6) and a central portion that is surrounded by the perimeter portion (central portion of 6, Figures 4-6), and a second hard plastic component (7; column 2 lines 35-45, when 6 and 7 are the same material or when it is only partially elastically compliant) positioned on the central portion of the first hard plastic component (Figures 3-6), the second hard plastic component comprising an outer surface (see Figures). Regarding claim 2, the body is free of thermoplastic elastomer (in embodiment of Figures 2-6 without thumb rest 9). Regarding claim 4, the first hard plastic component comprises the front surface, a rear surface, a first side surface, and a second side surface (surfaces of 6, as shown in Figures 4-6), and wherein the first and second side surfaces of the first hard plastic component and the front and rear surfaces of the first hard plastic component located along the perimeter portion of the first hard plastic component are exposed (in Figures 1-3, the first component 6 has its sides surfaces, front and rear surfaces along the perimeter and are exposed). Regarding claim 8, the second hard plastic component comprises a concave finger depression (where reference number 7 is located in Figure 2). Regarding claim 9, Gross et al. disclose an oral care implement comprising a head portion (2) comprising cleaning elements (bristles not shown, column 2 lines 8-12), a handle portion comprising a front surface (surface of 7) and a rear surface opposite the front surface (6), a fist finger depression located along the front surface (unlabeled, where reference number 7 is located in Figure 2). Regarding claim 10, each of the first and second components is formed from a hard plastic material (column 2 lines 35-45, when 6 and 7 are the same material or when it is only partially elastically compliant). 
	Gross et al. does not disclose that the second hard plastic component does not comprise a plurality of grooves on its outer surface, particularly wherein the plurality of grooves extend along the concave finger depression. Also, regarding claim 9 there is not a second finger depression located along the rear surface, with a first plurality of grooves located along the front surface and extending along the first finger depression and a second plurality of grooves located along the rear surface and extending along the second finger depression.
	Proulx teaches all elements previously discussed above, and in particular an oral care implement including a handle portion (20) comprising a front surface (shown facing upwards in Figure 1) and a rear surface opposite the front surface (shown facing upwards in Figure 2), a finger depression located along the front surface (21A, 21B, 21C) and a second finger depression located along the rear surface (22A, 22B, 22C), a first plurality of grooves located along the front surface and extending along the first finger depression (grooves located between ribs 27, Figure 1), and a second plurality of grooves located along the rear surface and extending along the second finger depression (grooves located between ribs 27, Figure 2). Regarding claim 14, the handle portion comprises a proximal end and a distal end (ends of handle 20), wherein at least one of the first plurality of grooves extends continuously along at least a portion of a first axial portion of the handle portion located between the finger depression and the proximal end of the handle portion (grooves run continuously in at least a portion of an axial portion of the handle between the finger depression and proximal end of the handle, Figures 1-2), there is a second axial portion of the handle portion located along the first finger depression (Figures 1-2), and a third axial portion of the handle portion located between the first finger depression and distal end of the hand portion (Figures 1-2). By providing a finger depression in the front and rear surfaces, with grooves within the front and rear surfaces, the toothbrush handle has a grip designed to reduce pressure that one would apply to the teeth during brushing, the handle can be readily gripped by the thumb and finger tips (page 3 lines 14-20). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Gross et al. by including both the front and rear surfaces with a finger depression, each having grooves extending along their respective finger depressions, as taught by Proulx et al., so that the user can easily have a defined grip for their fingers and thumb to be placed during brushing.
6.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., US 6,687,940 and Proulx, CA 2,261,355 in view of Kreisher et al, US D324,775.
	Gross et al. and Proulx discloses all elements previously discussed above including that the handle portion comprises first and second proximal ends (see Figures of Gross et al.), however Proulx fails to disclose that a distance measured between adjacent ones of the first plurality of grooves and a distance measured between adjacent ones of the second plurality of grooves increases moving from the proximal end of the body towards the distal end of the body.
	Kreisher et al. teaches an oral care implement having a handle with grooves, wherein a distance measured between adjacent grooves increases from one end of the handle to the other (Figures 1, 4, and 6).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves of Gross et al. and Proulx so that a distance measured between adjacent grooves increases from one end of the handle to the other, as taught by Kreisher et al., as an obvious design choice and is a suitable configuration of grooves providing a gripping surface on a handle of an oral care implement.
7.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proulx, CA 2261355 in view of Kreisher et al, US D324,775.
	Proulx discloses all elements previously discussed above including that the handle portion comprises first and second proximal ends (Figures 1-2), however fails to disclose that a distance measured between adjacent ones of the first plurality of grooves and a distance measured between adjacent ones of the second plurality of grooves increases moving from the proximal end of the body towards the distal end of the body.
	Kreisher et al. teaches an oral care implement having a handle with grooves, wherein a distance measured between adjacent grooves increases from one end of the handle to the other (Figures 1, 4, and 6).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves of Proulx so that a distance measured between adjacent grooves increases from one end of the handle to the other, as taught by Kreisher et al., as an obvious design choice and is a suitable configuration of grooves providing a gripping surface on a handle of an oral care implement.
8.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara et al., JP 2001186926 (see also English translation) in view of Huber, US 6,972,106.
	Umehara et al. disclose all elements previously discussed above, however fails to disclose that the first and second components are both formed from a hard plastic material. In paragraph [0002] of the English translation it is noted that one of the materials used is a hard plastic, thermoplastic resin.
	Huber teaches an oral care implement where first and second components (2 and 4), each are both formed from a hard plastic material (column 4 lines 1-29) so that the first component is made of a hard plastic that is more resistant to tooth-cleaning agents and that a second component is another material that is more cost-effective (column 4 lines 14-29).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umehara et al. so that both the first and second components are made of hard plastic, as taught by Huber, the first one a first hard plastic that resists tooth-cleaning agents and the second one a hard plastic that is more cost-effective than the first component.
9.	Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara et al., JP 2001186926 (see also English translation) in view of Proulx, CA 2,261,355.
	Umehara et al. disclose all elements previously discussed above, however fails to disclose that the second component comprises a first finger depression in the outer surface of the first potion of the second component and a second finger depression in the outer surface of the second portion of the second component.
	Proulx teaches all elements previously discussed above, and in particular with regards to claims 17-18, an oral care implement including a handle portion (20) comprising a front surface (shown facing upwards in Figure 1) and a rear surface opposite the front surface (shown facing upwards in Figure 2), a finger depression located along the front surface (21A, 21B, 21C) and a second finger depression located along the rear surface (22A, 22B, 22C), a first plurality of grooves located along the front surface and extending along the first finger depression (grooves located between ribs 27, Figure 1), and a second plurality of grooves located along the rear surface and extending along the second finger depression (grooves located between ribs 27, Figure 2). Regarding claim 19, the body comprises a proximal end and a distal end (ends of handle 20), wherein at least one of the first plurality of grooves extends continuously along at least a portion of a first axial portion of the handle portion located between the finger depression and the proximal end of the handle portion (grooves run continuously in at least a portion of an axial portion of the handle between the finger depression and proximal end of the handle, Figures 1-2), there is a second axial portion of the handle portion located along the first finger depression (Figures 1-2), and a third axial portion of the handle portion located between the first finger depression and distal end of the hand portion (Figures 1-2). By providing a finger depression in the front and rear surfaces, with grooves within the front and rear surfaces, the toothbrush handle has a grip designed to reduce pressure that one would apply to the teeth during brushing, the handle can be readily gripped by the thumb and finger tips (page 3 lines 14-20). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Umehara et al. by including both the front and rear surfaces with a finger depression, each having grooves extending along their respective finger depressions, as taught by Proulx et al., so that the user can easily have a defined grip for their fingers and thumb to be placed during brushing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 9 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of copending Application No. 17/249556 (publication US 2021/0186200) in view of Proulx, CA 2261355. Although the claims at issue are not identical, they are not patentably distinct from each other because they are nearly verbatim, however the present application additionally requires a second finger depression. Claims 11-14 of the present application are also nearly verbatim to claims 11-14 of ‘556, however the present application uses different terms to refer to the oral care implement, including using the terminology “a first component” instead of “support structure” and “a second component” instead of  “a body”.  Proulx teaches an oral care implement including a handle portion (20) comprising a front surface (shown facing upwards in Figure 1) and a rear surface opposite the front surface (shown facing upwards in Figure 2), a finger depression located along the front surface (21A, 21B, 21C) and a second finger depression located along the rear surface (22A, 22B, 22C), a first plurality of grooves located along the front surface and extending along the first finger depression (grooves located between ribs 27, Figure 1), and a second plurality of grooves located along the rear surface and extending along the second finger depression (grooves located between ribs 27, Figure 2). By providing a finger depression in the front and rear surfaces, with grooves within the front and rear surfaces, the toothbrush handle has a grip designed to reduce pressure that one would apply to the teeth during brushing, the handle can be readily gripped by the thumb and finger tips (page 3 lines 14-20). 
It would have been obvious to modify the handle of ‘556 by including both the front and rear surfaces with a finger depression, each having grooves extending along their respective finger depressions, as taught by Proulx et al., so that the user can easily have a defined grip for their fingers and thumb to be placed during brushing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
11.	Claims 5-7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg